

116 HR 5593 IH: To amend title 40, United States Code, to modify the definition of Appalachian region.
U.S. House of Representatives
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5593IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2020Mr. Norman introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to modify the definition of Appalachian region.
	
 1.Definition of Appalachian regionSection 14102(a)(1)(J) of title 40, United States Code, is amended by striking and Spartanburg and inserting Spartanburg, and Union. 